Title: To Thomas Jefferson from William Phillips, 3 September 1779
From: Phillips, William
To: Jefferson, Thomas



Sir
Colonel Carter’s house, Sept. 3d, 1779.

I take the liberty of addressing your excellency, on the subject of a removal of part of the troops of convention, and that, should such a measure take place, it may be left in the option of the British to remain in their present barracks. I form this claim from the British having removed from Cambridge to Rutland, in New England, and that a removal now would be in regular turn given to the Germans. At any rate, sir, I will intercede that, should the British be ordered to move, the officers may still be permitted to remain in the present quarters, and present barracks, which they have hired and built at a great expense, except as follows: one field officer for the whole, one captain, and two subalterns each corps. These it would be proper should reside with the troops wherever they may be.
I will request your interposition in this as belonging to you, sir, and the executive power, to regulate and order. I have the honor to be, &c.
